Mr. Justice Milburn:
I dissent as to the matter of forgery. I think that, as said in the language of Mr. Justice Holloway in the majority opinion, one argues “with abundance of authorities that there is a marked difference between falsely making a certificate and making a false certificate.” The certificate alleged as all made by Terrett as inspector may upon the trial be shown to be entirely false in its statements; but, while one may call it a “genuine lie,” I do not believe it to be a forged document.
Rehearing denied October 22, 1906.